In an action to recover damages for medical malpractice, the defendant J. Kim, M.D., appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated September 4, 1996, as denied his motion pursuant to CPLR 3216 to dismiss the complaint insofar as asserted against him for failure to prosecute, and granted the cross motion by the nonparty New York City Commissioner of Social Services pursuant to CPLR 2004 to the extent of providing a 60-day stay of the action so that the New York City Commissioner of Social Services could seek the appointment of a substitute guardian ad litem and the retention of substitute counsel for the plaintiff.
Ordered that the order is affirmed insofar as appealed from, with costs.
In light of the strong policy favoring disposition of actions on the merits, and upon our review of the unique circumstances present, we find that the Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion and partially granting the cross motion by the New York City Commissioner of Social Services (see, CPLR 2004; Przyjemski v Surowaniec, 221 AD2d 326). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.